Title: To Thomas Jefferson from Bernard Peyton, 12 April 1826
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,  Richd
12 Apl 1826The enclosed was sent to me, no doubt, thro’ mistake—I thank you for its contents, and regret the trouble you have been occasioned in relation to it. Mr Madison has sent his Tobacco to this market for some years past, & may now be without an agent for the sale of it, & under that impression I offer my services to him:—his former agent,
			 altho’ still living here, since his failure, will probably not be continued, if he is, I have nothing to say on the subject, as I am far from wishing to undermine or supercede him.With sincere regard Dr sir Yours very TrulyB. Peyton